Per Curiam:

The proceedings on appeal from the board of county commissioners gave the district court jurisdiction. The appeal bond was not void, and the court did not err in permitting its amendment. There was no error in refusing to permit the county to show by parol evidence that a cattle-pass was in contemplation when the road was laid out and established. Nothing in the proceedings of the board disclosed such a state of facts.
After the appeal the question was narrowed down to the amount of damages to which the plaintiff was entitled. (Cowley County v. Hooker, 70 Kan. 372, 78 Pac. 847.) In its answer the board made a tender of $111 to the plaintiff. The instructions asked by the county attorney, and refused, were not signed by him as required by the statute, and cannot be considered. We have examined the instructions given and find that they fairly presented to the jury the law of the case.
The judgment is affirmed.